Citation Nr: 0940574	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected posttraumatic stress disorder, reduced from 
100 percent to 50 percent, effective September 1, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1991 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the Veteran's evaluation for her 
service-connected posttraumatic stress disorder (PTSD) from 
100 percent to 50 percent, with an effective date of 
September 1, 2007.  

In March 2008, the Veteran requested a videoconference 
hearing before a Veterans Law Judge.  In September 2009, the 
Veteran was informed that a hearing had been scheduled for 
October 9, 2009.  However, the Veteran failed to appear for 
her scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled, and in any event, in view of the favorable 
resolution of her claim, appellate review may proceed.  See 
38 C.F.R. § 20.702(e) (2009); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).    


FINDING OF FACT

The RO's June 2007 decision, which reduced the Veteran's 
evaluation for her service-connected PTSD from 100 percent to 
50 percent, with an effective date of September 1, 2007, did 
not consider required regulatory provisions and denied the 
Veteran due process.  


CONCLUSION OF LAW

The RO's June 2007 RO rating decision, which reduced the 
Veteran's rating for her service-connected PTSD from 100 
percent to 50 percent, is void ab initio, and the criteria 
for restoration of the 100 percent rating for this condition 
are met.  38 C.F.R. §§ 3.105, 3.344 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to restoration of a 
100 percent rating for service-connected PTSD, which has been 
reduced from 100 percent to 50 percent, effective September 
1, 2007.  

In January 2005, the RO granted service connection for an 
acquired psychiatric disorder (other than PTSD), with an 
effective date for service connection (and the 100 percent 
rating) of April 5, 2001.  The RO subsequently increased the 
Veteran's evaluation to 50 percent.  In a March 2004 rating 
decision, the RO recharacterized the Veteran's disability as 
PTSD, increased her PTSD evaluation to 100 percent, and 
assigned an effective date for the 100 percent evaluation of 
February 9, 2004.  

In September 2006, the RO notified the Veteran that the 
medical evidence indicated that her PTSD had improved, and 
that it proposed to reduce her rating to 30 percent. An 
associated September 2006 "proposed rating decision" 
essentially stated that the basis for the proposed reduction 
was that her most recent examination report, dated in August 
2006, indicated that her PTSD had improved, and that her 
symptoms warranted no more than a 30 percent rating.  

In June 2007, the RO reduced the Veteran's rating to 50 
percent, with an effective date of September 1, 2007.  The 
Veteran has appealed.  

Given the foregoing, the issue is whether the reduction in 
the disability rating from 100 percent to 50 percent, 
effective September 1, 2007, was legally proper.  

At the time of the RO's June 2007 rating decision, the 
Veteran's 100 percent rating for PTSD had been in effect as 
of February 9, 2004, therefore, the 100 percent PTDS 
evaluation was not in effect for more than 5 years.  

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2009).  The United States Court of Appeals 
for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 
Vet. App. 339 (1991) that use of parentheses suggests that 
the five year time frame is merely a guideline, not a 
mandate; and that the regulation is devoid of any language 
which could be construed as intended to establish an 
inflexible mandatory minimum time period.  

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have continued for long periods at the same level, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be 
addressed in determining whether a rating reduction was 
warranted by the evidence.  First, a rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability."  Second, it must be 
determined whether the examination reports reflecting such 
change were based upon thorough examinations."  Third, it 
must be determined whether the improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
421.  

A review of the RO's June 2007 decision, the statement of the 
case (SOC) dated in August 2007, and the supplemental 
statements of the case (SSOC's), dated in June and October of 
2008, shows that the RO appears to have essentially analyzed 
the issue of reduction of the 100 percent rating exactly as 
it would a claim for an increased rating.  Specifically, the 
RO's discussion in the June 2007 decision, the SOC, and the 
SSOC's, all merely discussed the criteria at 38 C.F.R. § 
4.130, Diagnostic Code 9411, they failed to include or 
discuss the provisions of 38 C.F.R. § 3.344, and the RO's 
analysis did not discuss any of the three questions 
articulated in Brown (i.e., "whether the evidence reflects an 
actual change in the disability," there was no discussion of 
whether or not the Veteran received "thorough 
examinations," or whether there was "an actual improvement 
in the Veteran's ability to function under the ordinary 
conditions of life and work").  In this regard, as a factual 
matter, the medical evidence does not appear to support the 
reduction.  Specifically, the evidence shows that between 
2003 and August 2006 (prior to the RO's September 2006 notice 
of proposed reduction), the Veteran was afforded several 
global assessment of functioning (GAF) scores of 50.  The 
record contains four GAF scores dated after September 2006.  
One of these GAF scores is unchanged, and two GAF scores show 
that the Veteran's scores actually decreased.  See August 
2008 VA examination report (GAF score of 50); May 2008 report 
from J.D., D.O. (GAF score of 45); July 2007 report from 
J.I., M.D. (GAF score of 45).  A fourth GAF score shows only 
a one-point increase (i.e. a GAF score of 51).  See July 2007 
VA examination report.  In addition, none of the medical 
evidence contains a clear finding to show an "actual 
improvement" in her disability.  Brown.  For example, with 
regard to occupational impairment, it does not appear that 
the Veteran has been employed since 2002; the July 2007 VA 
examination report notes that her PTSD symptoms remained at a 
"severe or near-severe level with respect to social 
functioning and work capacity," and the August 2008 VA 
examination report shows that the examiner noted that there 
was "supportive evidences of her not being able to maintain 
employment or get along with others."  

In summary, it does not appear that the RO's analysis was in 
compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, 
when applicable, are void ab initio (i.e., at their 
inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. 
App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision).  

Since the rating decision that accomplished the reduction of 
the 100 percent evaluation for the Veteran's service-
connected PTSD did not properly apply the provisions of 38 
C.F.R. § 3.344, the reduction is void.  The appropriate 
remedy in this case is a restoration of the 100 percent 
evaluation effective on the date of the reduction.  See 
Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).  

The Board finds that the Veteran's 100 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 100 percent evaluation for the 
Veteran's PTSD should be restored.  Accordingly, the Board 
finds that restoration of the 100 percent evaluation for the 
Veteran's PTSD, effective September 1, 2007, is warranted.  

As a final matter, the Board is required to ensure that the 
VA's "duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, as the Board has fully 
granted the Veteran's claim for restoration of the 100 
percent rating for her PTSD, the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
Veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  







ORDER

Restoration of the 100 percent disability evaluation for 
service-connected PTSD is granted.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


